Citation Nr: 1624708	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  07-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2015, the Board remanded this claim to the Agency of Original Jurisdiction.

The issue of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is addressed in a separate decision.


FINDING OF FACT

The Veteran's low back disability does not manifest as forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or as muscle spasm or guarding.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified a January 2013 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2013 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran underwent VA examinations in April 2013 and September 2015.  They are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his low back disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In July 2015, the Board remanded this case so the Veteran could be provided a VA examination for his low back disability and one was provided.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased rating under any potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Veteran's low back disability is assigned a 10 percent rating under Diagnostic Codes 5003 and 5423, used for rating arthritis and intervertebral disc syndrome (IVDS).  

Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2015).  In this case, a 20 percent rating under Diagnostic Code 5003 is not wanted because there is no x-ray evidence of the involvement of two or more major joints or two or more minor joint groups and no medical or lay evidence of incapacitating exacerbations.  

IVDS (preoperatively or postoperatively) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate ratings of the chronic orthopedic and neurologic manifestations along with rating for all other disabilities, whichever method results in the higher rating.  

Intervertebral disc syndrome warrants a 10 percent rating when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2015).  The medical evidence of record does not show the Veteran has ever had an incapacitating episode due to the low back disability, nor has he so asserted.  Therefore, the Board finds that the Formula for Rating IVDS does not apply.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2015).  

A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2015).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, are considered normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V (2015).  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula (2015).  

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997).  

At an April 2013 VA examination, the examiner diagnosed lumbar spondylosis, degenerative disc disease (DDD), IVDS, and chronic lumbar strain.  The Veteran denied experiencing flare-ups.  On examination, the Veteran's forward flexion was 70 degrees, extension was 15 degrees, lateral flexion was 15 degrees bilaterally, and lateral rotation was 20 degrees bilaterally.  He had pain at the endpoints of motion.  He did not have additional limitation of motion after repetitive motion testing.  His back disability caused less movement than normal and painful movement.  He had tenderness to palpation over the paraspinalis muscles, and had guarding that did not result in abnormal gait or spinal contour.  His strength was normal.  He did not use assistive devices.  The examiner found that the Veteran's low back disability did not impact his ability to work.  

The findings of the April 2013 VA examiner do not show that the Veteran's low back disability is more closely described by the 20 percent criteria in the General Rating Formula.  The disability has already been assigned the minimum rating for painful motion.  Even when considering pain and functional loss due to the factors, his limitation of forward flexion is not more accurately described as greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. §§ 4.40, 4.45 (2015).  Additionally, his combined range of motion was 155 degrees, which is not more closely approximated as 120 degrees or less, even with pain and functional loss.  Therefore, the results of the April 2013 VA examination do not show that the 20 percent criteria under the General Rating Formula have been approximated.  38 C.F.R. § 4.71a (2015).  

At a September 2015 VA examination, the examiner diagnosed DDD and lumbar spondylosis.  The examiner specifically found that he did not have IVDS.  At the examination, the Veteran reported morning stiffness for the previous two years and constant pain rated as a 3 of 10 on the pain scale.  He stated that he was able to walk two to three blocks, was unable to run, could stand for 20 minutes, could climb 11 stairs, and had no difficulty sitting.  He reported experiencing flare-ups which increased his pain to an 8 of 10 on the pain scale.  He stated that he had flare-ups two to three times per week.  On examination, flexion was normal at 90 degrees.  extension was 20 degrees, and lateral flexion and rotation were all 25 degrees bilaterally.  Pain was noted during ranges of motion but he did not have additional limitation of motion following repetitive motion testing.  He did not have tenderness, functional loss, guarding, or muscle spasm.  His strength was normal.  He did not use assistive devices.  The examiner found that the Veteran's low back disability did not impact his ability to work.  

Although the Veteran reported flare-ups, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly because there was no conceptual or empirical basis for making such a determination without direct observation.  

The findings of the September 2015 VA examiner do not show that the Veteran's low back disability is more closely described by the 20 percent criteria in the General Rating Formula.  His forward flexion was 90 degrees, which is normal.  Even when considering pain and functional loss, the 20 percent criteria of the General Rating Formula are not approximated.  His combined range of motion was 210 degrees, which falls within the 10 percent rating criteria.  He did not have guarding or muscle spasm.  Therefore, the results of the September 2015 VA examination do not show that the 20 percent criteria under the General Rating Formula have been more nearly approximated.  38 C.F.R. § 4.71a (2015).  

The Veteran has provided lay evidence in support of his claim.  In June 2012, he described his back pain as unbearable.  In January 2013, he stated that he was unable to stand, walk, or sit for long periods without having pain.  In July 2015, he stated that he had missed two weeks of work, and that his low back disability prevented him from performing some tasks that he was previously able to do.  He stated he was unable to perform some daily tasks at work and his performance was beginning to suffer.  

It is clear from the Veteran's competent, credible descriptions of his symptoms that there is limited and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that he is entitled to the minimum compensable rating for motion that is accompanied by pain.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  His low back disability is currently assigned the minimum compensable disability rating.  Ratings in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); C.F.R. § 4.40 (2015).  In this case, additional functional loss has not been shown such that the 20 percent criteria would be more closely approximated.  

Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula (2015).  The Veteran has not asserted that he has neurological abnormalities due to the low back disability.  At the April 2013 VA examination, the Veteran's reflex and sensory examinations were normal.  His straight leg raising test was negative, indicating the absence of radicular symptoms.  The examiner concluded that the Veteran did not have radiculopathy or any other neurological manifestation of the low back disability.  At the September 2015 VA examination, sensory and reflex examinations were normal and the straight leg raising test was negative.  The examiner concluded that the Veteran did not have radicular pain or other symptoms of radiculopathy and he did not have any other neurological abnormalities due to the low back disability.  The evidence does not show that the Veteran has any neurological complications of the low back disability that require separate ratings.  

In conclusion, the Veteran's low back disability is not more closely described by the 20 percent criteria set forth in Diagnostic Code 5003 or in the General Rating Formula, even when considering other functionally limiting factors.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The Board finds that there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's low back disability are contemplated by the schedular criteria in the General Rating Formula, which contemplates limitation of motion, and the functional loss caused by other specified limiting factors.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In any event, the evidence does not show frequent hospitalization or marked interference with employment due to the back disability.  Accordingly, the Board finds that remand for referral of this case for extraschedular consideration is not in order.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions does not compensate all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his low back disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that the Veteran is employed full time.  


ORDER

A disability rating in excess of 10 percent for a low back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


